         Case 1:18-cv-06333-PAC Document 16 Filed 04/01/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

       RODOLFO SOLANO MARTINEZ, on behalf
       of himself and all others similarly situated,

                             Plaintiff,
                                                             No: 18 Civ. 6333 (PAC)
              -against-

       488 HOSPITALITY GROUP LLC; 790
       LOUNGE LLC; MINO HABIB and PAUL
       SERES,

                             Defendants.

                               NOTICE OF JOINT MOTION
                          FOR APPROVAL OF FLSA SETTLEMENT


       For the reasons set forth in the Memorandum of Law in Support of the Joint Motion for

Approval of FLSA Settlement (“Motion for Approval”) and pursuant to the Court’s Order dated

November 29, 2018 (ECF No. 15), the Parties respectfully request the Court enter an Order:

       (1)    granting approval of the Settlement Agreement and Release (“Settlement

Agreement”), attached as Exhibit 1 to the Declaration of Armando A. Ortiz; and

       (2)    dismissing the action according to the Stipulation and Order of Final Dismissal with

Prejudice attached as Exhibit A to the Settlement Agreement.

                                          *     *      *
        Case 1:18-cv-06333-PAC Document 16 Filed 04/01/19 Page 2 of 2



Dated: New York, New York
       April 1, 2019

                                   Respectfully submitted,

                                   FITAPELLI & SCHAFFER, LLP

                                   By:

                                   /s/ Armando A. Ortiz
                                   Armando A. Ortiz

                                   FITAPELLI & SCHAFFER, LLP
                                   Armando A. Ortiz
                                   28 Liberty Street, 30th Floor
                                   New York, New York 10005
                                   Telephone: (212) 300-0375
                                   Facsimile: (212) 481-1333
                                   Email: aortiz@fslawfirm.com

                                   Attorney for Plaintiff

                                   LAW OFFICES OF ROBERT CORBETT, P.C.
                                   Robert Corbett
                                   40 Wall Street, 52nd Floor
                                   New York, New York 10005
                                   Telephone: (646) 770-1529
                                   Email: rob@robcorbettlaw.com

                                   Attorney for Defendants




                                      2
